OPINION OF COURT
The following is taken, verbatim, from the opinion.
SULLIVAN, PJ.
To determine the issues it is necessary to interpret Section 11656 GC. as it stood prior to the amendment as it appears in 112 O. L. page 199.
The meaning and significance of the words, phi ases and clauses admits of no doubt. The conclusions deducible are irresistible ’ and inevitable. The lands situated within the County where the judgment is entered shall be bound for the satisfaction of the judgment from the first day of the term at which the judgment is rendered. Thus, giving to each word its plain, unmistakable sense and significance, it appears to us conclusively that the lien upon the land dates from the first day of the term, in cases like the one at bar where the action was commenced at a prior term and judgment rendered at a succeeding term.
In three different places in this statute, as unamended, we notice the legislative care and intent as to this subject. Notice the three following quotations, as bearing upon this element of time, impregnated in the statute:
First: “From the first day of the term at which it is rendered.”
Second: “Shall bind such lands only from the day on which the judgments are rendered.”
Third: “Shall be bound from the time they are seized in execution.”
When we come to the -section as amended, we again see the legislative caution as to. time, in the following- language: “Shall be bound for its satisfaction from the day on which such judgment is rendered.” The legislature, in this amendment, seems to have recognized the practical uniformity of the decisions of the Ohio courts, and elsewhere, on this. subject, when it amended the section by changing the language
It is conceded that the amendment does not g-overn the case at bar, but the amendment was necessary in order to give that construction to the original section upon which the defendants insist as being the proper interpretation.
The uniformity of holding in the higher *115•courst made necessary the amendment embodied in 112 O. L. 199 before there could be eliminated from the original statute the plain •and inevitable meaning of the language “shall be bound for its satisfaction from the first day of the term at which it is rendered.”
That the defendants were innocent purchasers does not, in our judgment, change the effect and power of the statute.
Able counsel for defendant, to sustain his claim that the judgment and lien do not date back to the first day of the term, cite the de^ cisión of our Supreme Court rendered in Cleveland Railway Co. v. Williams, 115 OS. 584, but we think that this authority is in favor of our analysis and reasoning in the case at bar.
Holding these views a decree may be entered for the plaintiff.
(Vickery and Levine JJ., concur.)